It was contended by Chase, for the defendant, that warranty must he at the time of the sale or before, and not after — Ld. Ray. 1120. 2 Cro. 196. c. 31. Dyer 75. Bridgeman, 127. 2 Cro. 5. 386. 1 Rol. 33. 97. Salk. 210. Skin,. 104. As to visible infirmities — Fel. 114.2 Cro. 675. That to sell a thing, and not warrant it, the seller is not answerable, though the thing turns out not to be sound — , Bulst. 3. 95. 2 Cro. 4. 196. In 3. Wils. 40, is an action upon a warranty of a mare tó be sound, when she was lame, and a precedent of a declaration with seven counts. An action for money had and received is not a proper fiction to try a warranty — Cowp. 819.
The Plaintiff suffered a nonsuit.